Citation Nr: 0111765	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of a herniated disc at L5-S1.  

2.  Entitlement to service connection for a right leg 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from July 1952 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Nashville Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Hearings were held at the RO before a Decision Review Officer 
in November 1998 and before the undersigned in January 2000.  

The case was last before the Board in March 2000, when it was 
remanded to the RO for further development, which has been 
satisfactorily completed to the extent possible.  
Unfortunately, the additional service medical records 
requested by the Board could not be found, having most 
probably been destroyed in a fire at the National Personnel 
Records Center in 1972 (long before the appellant's initial 
claim for VA compensation benefits was filed in June 1997); 
but it appears that the RO has exhausted every possible 
source of information concerning those records.  See Dixon 
 v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  As set forth below, this new statute requires the 
remand of the three certified issues which had been 
previously denied by the RO as not well grounded.  However, 
the issue pertaining to service connection for the 
postoperative residuals of a herniated lumbosacral disc was 
found to be well grounded by the Board and then fully 
developed by the RO, as contemplated by VCAA.  Furthermore, 
the appellant has stated that he has no additional medical 
evidence to submit in support of his claim (see appellant's 
written statement dated November  8, 2000).  Thus, it does 
not appear that another remand of this issue at this time 
would serve any useful purpose.  


FINDINGS OF FACT

1.  The appellant may have sustained acute injury to his low 
back in a skiing accident in January 1953; the available 
medical and service records document only a period of 
hospitalization for treatment of right knee injury at that 
time.  

2.  The appellant has testified that he sought no medical 
treatment for low back complaints during the remainder of his 
military service or prior to 1964.  

3.  The report of service separation medical examination in 
June 1954 reflects no clinical finding or diagnosis 
indicating the presence of chronic low back disability.  

4.  The appellant sustained a herniated disc at L5-S1 in 1964 
while bowling, eventually culminating in a lumbar laminectomy 
in December 1964.  


CONCLUSION OF LAW

A herniated disc at L5-S1 was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  

In addition, arthritis may be presumed to have been incurred 
in service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Of course, service connection can be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

It is fundamental that service connection is only appropriate 
for a chronic disability.  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

In this case, it is established that the appellant was 
injured in a skiing accident in January 1953.  Most of the 
service medical records are currently unavailable, but 
computer-generated records from the Office of the Surgeon 
General indicate that the appellant was hospitalized in 
January 1953 for treatment of an injury to the cartilage and 
ligaments of the right knee while skiing.  This information 
is confirmed by copies of the relevant unit Morning Reports, 
hospital records, etc.  

The appellant maintains that he injured his lower back at 
that time, as well.  A low back injury is not documented by 
any contemporary medical or service records.  Likewise, in 
lay statements submitted by the appellant in December 1998, 
two witnesses recall an injury to the right leg sustained in 
the appellant's 1953 skiing accident, requiring him to use 
crutches for many weeks afterwards, but neither witness 
mentions a low back injury dating from that incident.  
However, a statement from a third lay witness does mention an 
injury to "his back and one knee" without giving any 
further details.  In summary, therefore, it is certainly not 
impossible that the appellant sustained some sort of minor 
back injury at the time of his skiing accident in January 
1953; however, the right knee injury appears to have been the 
predominant medical problem at this time.  Moreover, as lay 
persons, the appellant and his one corroborating witness are 
not competent to establish that a chronic low back disability 
was incurred at this time.  Espiritu, 2 Vet. App. 492 (1992); 
Grottveit, 5 Vet.App. 91 (1993).  

The appellant has testified that he neither sought nor 
required further medical treatments for low back complaints 
during the remainder of his military service (see November 
1998 transcript, pp. 1-2).  Furthermore, the report of his 
medical examination prior to separation from military 
service, dated in June 1954, reflects no findings or 
diagnoses indicative of a chronic low back disability at that 
time.  In fact, the appellant has also testified (see 
November 1998 transcript, p. 2) that he did not seek or 
require any medical treatment for low back complaints prior 
to an intercurrent low back injury he sustained while bowling 
in 1964, approximately 10 years after his discharge from 
active service.  Thus, despite his contentions to the 
contrary, it is very unlikely that the appellant sustained 
anything more than an acute and transitory low back injury 
during his active service, which had resolved completely 
prior to his separation examination in June 1954.  

In December 1964, the appellant underwent a lumbar 
laminectomy at L5-S1.  The relevant private medical records 
indicate that the appellant told his treating physicians at 
that time that his back pain and right hip pain started in 
1953 when he was in an accident in service.  Since that time, 
he had experienced intermittent trouble with his low back, 
even tilting to the left at one time, but these symptoms 
eventually subsided.  A few months previously, after taking 
up bowling, the appellant reported that he began to 
experience pain in his lower back radiating down the 
posterior aspect of the right leg to the calf.  Coughing and 
sneezing increased this pain.  The straight leg raising test 
was positive on the right side at 20 degrees, on the left 
side it gave right-sided pain at 90 degrees; and the right-
sided ankle jerk was absent.  A lumbosacral myelogram 
disclosed a herniated disc at L5-S1, which was then 
surgically removed.  

In 1978, the appellant received further medial treatments for 
complaints of backache after a recent episode of back trauma.  
The reported clinical impression was of lumbar backache.  

A private chiropractor who had treated the appellant since 
March 1998 wrote in May 1998 that the appellant had permanent 
damage to his back and right hip which he related to a skiing 
injury in January 1953.  The chiropractor also noted the 
history of the L5-S1 laminectomy with disc removal in 1964 
and reported that the appellant "relates all [of] his pain 
and paresthesia as being the same or similar symptoms he had 
with the original injury in 1953."  It was then concluded by 
the chiropractor, who had seen and treated the appellant for 
less than two months and reviewed none of the relevant 
historical medical records and information of record, that 
"[f]rom discussion of the original injury with the patient, 
there is continuity of symptoms over time and a consistency 
between his current condition and what long-term effect that 
type of injury would generally have on sacral joint 
structure."  

The credibility and probative value of this medical opinion 
is significantly undermined by the fact that it is based on 
the appellant's statements to the chiropractor (as reflected 
by her medical records) that there had been continuous and 
consistent low back symptoms from the time of the original 
injury in 1953 up until the present.  This is not exactly 
consistent with the medical history reflected by the December 
1964 medical records dating from the appellant's lumbar 
surgery, and he has subsequently testified under oath at both 
hearings that there were no significant low back symptoms 
after the 1953 injury until the intercurrent bowling injury 
in 1964 (see November 1998 transcript, pp. 1-2; January 2000 
transcript, pp. 4-9).  Certainly, the contemporary medical 
records dating from 1953, and even the eyewitness statements 
dating from many years later, do not reflect the presence in 
1953 of the extremely painful and classic radicular symptoms 
of a herniated lumbar disc, which are actually found for the 
first time in the 1964 medical records.  The private 
chiropractor's ignorance of these facts seriously compromises 
the value of her medical opinion.  

As the Board noted in the prior remand of this appeal in 
March 2000, the private chiropractor also made no mention in 
her opinion of the 1978 trauma to the back reflected by the 
historical medical material in the claims file, while her 
reported X-ray findings were much more extensive than the 
single herniated disc found in 1964.  This discrepancy, 
especially her ignorance of the 1978 reinjury to the low 
back, also lessens to some extent the credibility of the 
chiropractor's medical opinion.  Subsequent review by a 
board-certified VA radiologist reportedly found less severe 
X-ray findings than those described by the chiropractor, but 
still significantly more than the 1964 findings.  Thus, it 
would appear that the 1978 reinjury may be a significant 
factor in the appellant's current level of low back 
disability, as well as the 1964 disc injury.  

In April 2000, at the request of the Board, the entire claims 
file was reviewed by a VA medical examiner who then examined 
the appellant.  This individual concluded, as has the Board, 
that "[w]hile no medical documentation of the [claimed] low 
back injury is available from military and medical records, 
it is possible that this did occur as a result of the fall in 
1953."  However, it was further reported that the 1964 
lumbar laminectomy was the "result of a known, new injury 
while bowling, which is well documented."  The examiner also 
identified degenerative joint disease (arthritis) of the 
lumbar spine which was attributed to the lumbosacral 
laminectomy in 1964.  This condition is not shown by 
competent medical evidence to have been present in service or 
within one year of the appellant's 1954 discharge from 
service.  

In the Board's view, the April 2000 VA medical opinion, based 
as it is upon a review of all of the relevant historical and 
medical material contained in the claims file, represents the 
most comprehensive, credible and probative medical evidence 
of record concerning the etiology of the claimed herniated 
lumbosacral disc.  According to the April 2000 VA examiner, 
this disability originated from a postservice injury incurred 
while the appellant was bowling.  No current residuals 
stemming from the back injury in service (if any), as opposed 
to the 1964 herniated disc and/or the 1978 back trauma, have 
been convincingly identified by competent medical evidence.  

The appellant has also argued that the 1964 bowling incident 
may somehow have aggravated residual low back disability 
stemming from the skiing accident in service (see, e.g., 
January 2000 transcript, p. 4).  This is a medical question 
on which the appellant is not competent to offer a medical 
opinion, and he has submitted no competent medical evidence 
to support this theory.  Certainly, the May 1998 letter from 
the private chiropractor does not mention the possibility of 
aggravation.  Moreover, as previously discussed, the absence 
of relevant medical findings on the June 1954 separation 
examination and the admitted lack of any medical treatments 
for low back complaints prior to the bowling incident in 1964 
strongly suggests that there were no chronic residuals of any 
low back injury which may have been sustained in service.  


ORDER

Service connection for the postoperative residuals of a 
herniated disc at L5-S1 is denied.  


REMAND

The claims seeking service connection for disabilities of the 
right leg, knee and hip been denied by the RO as not well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991), which 
was the controlling legal authority at that time.  

However, in November 2000, the VCAA became law.  Among other 
things, it abolishes the threshold requirement for a well-
grounded claim and establishes new criteria and procedures 
for VA's duty to assist claimants in the development of the 
evidence necessary to substantiate their claims.  As the RO 
has not yet considered whether any additional notification or 
development is required under VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a final decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 
1992)(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the remaining issues on appeal are remanded for 
the following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any pertinent guidance, including 
Federal Regulations, that is subsequently 
provided.  

2.  The RO should next readjudicate the 
claims seeking service connection for 
disabilities of the appellant's right 
leg, right knee and right hip.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the remaining issues on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the matters while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



